This case, it seems, arose in the Justice Court, where a conviction was had, and thence appealed to the County Court, and appellant was again convicted. The fine is not in excess of one hundred dollars. This under the statute makes it final in the County Court. Unless the fine exceeds one hundred dollars, it becomes final in the County Court when appealed from the Justice Court to the County Court. See article 87, Revised Code of Criminal Procedure.
This appeal, therefore, must be dismissed on the motion of the Assistant Attorney-General, and it is accordingly so ordered.
Dismissed.